Citation Nr: 0935782	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of a postoperative right middle 
finger with retained foreign bodies.

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The evidence of record shows that the residuals of the 
Veteran's postoperative right middle finger with retained 
foreign bodies is manifested by a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.

2.  The evidence of record does not show that the Veteran's 
right elbow condition was incurred in or aggravated by active 
military service.

3.  The evidence of record does not show that the Veteran's 
right shoulder condition was incurred in or aggravated by 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected residuals of a postoperative 
right middle finger with retained foreign bodies have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.71a, Diagnostic Codes 5226 and 5229 (2008).      
  
2.  A right elbow condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2008).

3.  A right shoulder condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In August 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The Board notes 
that the Veteran was not provided notice regarding the 
evidence and information necessary to establish a disability 
rating and effective date in accordance with Dingess v. 
Nicholson.  19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is 
against the Veteran's claims for entitlement to service 
connection for right shoulder and right elbow conditions. 
 Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot, and the absence of notice regarding these elements 
should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009).
 
As for the Veteran's claim for an increased evaluation for 
his right middle finger disability, the RO sent an additional 
notice letter to the Veteran in January 2009.  This letter 
notified the Veteran how disability ratings are determined, 
the types of evidence the RO considers, and provided examples 
of evidence that the Veteran should submit to support his 
claim.  The January 2009 notice letter also included the 
Diagnostic Code under which the Veteran is rated.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 
2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board further notes that the Veteran was provided with a 
copy of the December 2005 and January 2009 rating decisions, 
the March 2007 Statement of the Case (SOC), and the May 2009 
Supplemental Statement of the Case (SSOC), which cumulatively 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in 
October 2005 for his right elbow and shoulder conditions and 
in January 2009 for his right hand condition, obtained the 
Veteran's private medical records, and associated the 
Veteran's service treatment records (STRs) with the claims 
file.  

The Board notes the October 2005 compensation and pension 
examiner did not review the Veteran's claims file.  However, 
his report includes an accurate history from the Veteran, and 
the Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development. Such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  





Right Middle Finger

The RO granted the Veteran a 10 disability rating in 
September 1982 for an injury he received when a vehicle he 
was riding in rode over a road side bomb in Vietnam.  In May 
2005, the Veteran applied for an increase in this rating.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of all or part of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  It may also be due to pain 
if supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating and rating 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint or 
pain on movement.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is rated under Diagnostic Code 5226, which 
assigns a 10 percent disability evaluation for unfavorable or 
favorable ankylosis of the long finger of the major or minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2008).  It 
also directs a reviewer to consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Limitation of motion of the long finger is rated under 
Diagnostic Code 5229.  Under Diagnostic Code 5229, a 10 
percent disability rating is for consideration where there is 
a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2008).  Neither of these diagnostic codes provides for 
a 20 percent disability rating for an injury to the middle 
finger unless there is favorable or unfavorable ankylosis of 
multiple digits.

However, the Veteran underwent a compensation and pension 
examination in January 2009 that revealed no ankylosis of the 
hands.  The record is also otherwise absent of any evidence 
of ankylosis in the Veteran's right hand, to include his 
right middle finger.  Therefore, he does not meet the 
criteria for an increased rating for the residuals of a 
postoperative right middle finger with retained foreign 
bodies, and his appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Right Shoulder and Right Elbow

The Veteran also claims that he injured his right shoulder 
and right elbow from carrying an M-60 machine gun on his 
right shoulder during service.  After reviewing the evidence, 
the Board finds that the weight of the evidence preponderates 
against the Veteran, and his claims of entitlement to service 
connection for a right shoulder condition and a right elbow 
condition are denied for the following reasons.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

When a Veteran receives certain combat medals, decorations, 
badges, commendations, citations, or campaign ribbons, the 
Board can presume that he engaged in combat with the enemy in 
active service.  According to his DD 214 form, the Veteran is 
in receipt of the Purple Heart, which indicates combat 
service.  Thus, the presumptions afforded combat veterans are 
applicable to the Veteran's claims.  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Initially, the Board notes that the Marine Corps examined the 
Veteran upon his discharge from active service in January 
1968.  As part of this examination, the Veteran's upper 
extremities were found clinically normal and no defects were 
noted.

Subsequently, the Veteran's medical records indicate that he 
has undergone two surgeries to repair his right rotator cuff 
in 1999 and surgery in 1976 for his elbow, as well as 
cortisone shots for that same elbow.  However, the evidence 
of record does not show that these injuries are related to 
his active military service.  For example, in March 1999, the 
Veteran's doctor wrote that he had shoulder pain for about 
three to four months.  Furthermore, in December 1992, the 
Veteran was treated for a right shoulder strain he sustained 
while ice skating.  Additionally, none of the Veteran's 
treatment records following his shoulder surgery mention his 
in-service injury.  His private treatment records are also 
silent as to his right elbow injury.

As part of VA's duty to assist, the Veteran was afforded with 
a compensation and pension examination in October 2005.  
According to this examination, the Veteran's shoulder 
condition started with pain in the 1980s.  After examining 
the Veteran, the examiner found that he had full range of 
motion of his right shoulder and diagnosed him with chronic 
right shoulder pain.  The examiner also noted that the 
Veteran claimed his right elbow problems started in the early 
1970s, when he developed pain and tenderness.  The Veteran 
told the examiner that he was diagnosed with tendonitis and 
tennis elbow at the time and received several cortisone shots 
and surgery for his elbow.  At the examination, the Veteran 
was able to flex his elbow to 145 degrees, supinate to 90 
degrees, and pronate to 90 degrees.  The examiner diagnosed 
the Veteran with chronic right tennis elbow.  
Nevertheless, when asked for his opinion, the examiner stated 
that he could not resolve the issue of whether the Veteran's 
chronic right shoulder and right elbow conditions are related 
to the Veteran carrying weapons while on active military duty 
without resorting to mere speculation.  This opinion combined 
with the evidence that the Veteran began noticing symptoms of 
his injuries many years after service cuts against his claim 
that his current disabilities are related to his active 
military service.  In finding that there is no nexus or 
relationship between the Veteran's current disabilities and 
his active military service, the Board notes that the Veteran 
faced combat with the enemy in Vietnam and his asserted in-
service injuries are conceded.  Even so, however, the 
evidence is clearly and convincingly against his claims in 
that it does not demonstrate a nexus between the Veteran's 
current right shoulder and right elbow conditions and his 
active military service.  Therefore, his appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of a postoperative right middle 
finger with retained foreign bodies is denied.

2.  Entitlement to service connection for a right elbow 
condition is denied.



	(CONTINUED ON NEXT PAGE)


3.  Entitlement to service connection for a right shoulder 
condition is denied.




___________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


